Citation Nr: 0703771	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-40 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus and nasal 
disorder.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound (SFW) of the right thigh, 
with retained metallic body, involving Muscle Groups XIV and 
XV.

5.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right knee.



REPRESENTATION

Appellant represented by:	

WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2006.

A motion to advance the veteran's case on the docket was made 
at the time of his hearing in December 2006.  The motion was 
granted that same month.


The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  There is no objective evidence of a chronic sinus and/or 
nasal disorder that is related to the veteran's military 
service.

2.  The veteran's bronchitis was first diagnosed years after 
service and there is no competent, objective evidence of 
record to demonstrate a nexus to his military service. 

3.  The residuals of the veteran's right thigh SFW disability 
are currently manifested by subjective complaints of pain and 
weakness.  Objective findings include normal strength, no 
muscle atrophy, and no objective clinical evidence of 
peripheral nerve involvement, or artery damage.  It is not a 
through and through wound.  Moderate muscle damage to Muscle 
Groups XIII, XIV and XV is shown.

4.  The veteran's right knee disability is manifested by 
subjective complaints of occasional pain, and weakness.  
Objective evidence demonstrates x-ray evidence of 
degenerative changes, with ranges of motion from 0 to 130 
degrees, and 0 to 140 degrees, with no evidence of 
instability, incoordination, fatigability, or lack of 
endurance.  


CONCLUSIONS OF LAW

1.  The veteran does not have a sinus or nasal disorder that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2006).

2.  The veteran does not have bronchitis that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 
3.102, 3.303, 3.304.

3.  The criteria for a rating in excess of 10 percent for the 
residuals of a shell fragment wound to the right thigh, 
Muscle Groups XIII, XIV and XV, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.40, 4.45, 4.56, 4.71, 4.73, Diagnostic Codes 5313, 
5314, 5315 (2006).

4.  The criteria for a rating in excess of 10 percent for DJD 
of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1943 to November 
1945.  The veteran served as a firefighter supervisor at a 
bomber base in Great Britain during World War II.  The 
veteran's service medical records (SMRs) show that he was 
injured while fighting a fire in February 1945.  The 
veteran's firefighting crew was fighting a B-17 plane fire 
when another plane, with a load of bombs, exploded.  The 
veteran received a moderate penetrating wound of the lower 
third of the posterior aspect of the right thigh.  The SMRs 
show that there was an entry wound but no exit wound.  The 
wound was debrided.  X-rays showed evidence of a retained 
metal foreign body in the soft tissue of the medial and 
posterior aspect of the right thigh.  The wound was noted as 
healed in early March 1945.  The veteran was returned to duty 
approximately one month after being injured.  The veteran 
received the Soldier's Medal for his heroism in fighting the 
plane fires on the day he was injured.  His discharge 
physical examination reported that there were no residual 
complaints.

The SMRs do not reflect any treatment for sinus or nasal-
related problems or bronchitis.  The veteran was noted to 
have moderate congestion at the time he was screened for 
surgery for an unrelated condition in October 1944.

The veteran submitted a claim for service-connected 
disability compensation in February 1946.  He was claiming 
benefits for residuals of his SFW of the right thigh.  The 
veteran listed having served as a firefighter for the fire 
department in Durham, North Carolina, prior to his military 
service.  

The RO granted service connection and awarded a 10 percent 
disability rating in April 1946.  The rating decision was 
based on the SMRs and did not specify which muscle groups 
were involved.  The decision held that a scar was the only 
residual shown at the time of discharge.  

The veteran submitted a letter from the chief of the Durham 
fire department and an examination report in February 1947.  
The examination was conducted by G. T. Watkins, Jr., M.D., in 
January 1946.  The purpose of the examination was to 
determine if the veteran was physically qualified to return 
as a firefighter to the Durham department.  Dr. Watkins noted 
the veteran having suffered a SFW in service.  He said the 
wound was of the right thigh, three inches above the knee on 
the inner aspect.  The wound scar was described as slightly 
attached to the skin and superficial facia over the area.  
This caused some pulling when the thigh was flexed on the 
abdomen.  He also noted a small varicose vein in the bend of 
the right knee.  Dr. Watkins remarked that, due to the scar 
from the SFW causing a pulling of the skin on raising the 
thigh on the abdomen, and the small varicose vein, he 
hesitated to recommend the veteran for appointment to the 
fire department.  

The letter from the fire chief, transmitting a copy of the 
report from Dr. Watkins, noted that the residuals from the 
SFW were the reason the veteran was not appointed to the fire 
department.

The veteran was afforded a VA examination in April 1947.  The 
examiner noted the history of the SFW in service.  He said 
that there had not been much subjective change since that 
time.  The veteran complained of a tired feeling and pain in 
the leg if he stood all day.  The examiner said that the 
veteran's gait and carriage were normal.  The examiner 
described an entry wound scar on the posterior aspect of the 
lower third of the right thigh.  The scar measured 1-inch by 
1/2-inch.  The scar was said to be adherent to the hamstring 
muscles and pulled on them with flexion and extension of the 
leg.  The scar was also said to be slightly depressed but not 
tender.  There was no muscle substance loss and no peripheral 
nerve injury.  The examiner also said that there was no loss 
of motion of the right lower extremity.  X-rays of the right 
thigh again showed the presence of a metal fragment in the 
right thigh.  The diagnosis was residuals of penetrating 
wound of the right thigh.

The RO issued a rating decision that continued the 10 percent 
rating in April 1947.  The veteran's disability was rated 
under Diagnostic Code 5313, pertaining to disabilities 
involving Muscle Group XIII.

The veteran submitted his current claim in April 2003.  He 
noted that his SFW had caused him to be turned down for many 
jobs over the years and sought an increased rating for the 
disability.  He also said he was seeking service connection 
for bronchitis, and nasal/sinus problems.  

The veteran was afforded a VA examination in January 2004.  
He reported that he had no problems with activities of daily 
living.  He was able to walk about one to two miles.  If he 
walked more than that it caused some weakness of the legs, 
more so in the right leg.  The veteran said his other problem 
was with squatting.  His right leg felt a little weaker in 
trying to rise up.  The examiner noted that an x-ray from May 
2003 showed evidence of degenerative disease in the right 
knee and retained metal densities at the medial and posterior 
aspect of the right thigh.  The examiner said that the 
veteran walked steadily but slowly.  He did not use any type 
of assistive device.  The examiner said that the veteran had 
an entry wound at the medial thigh at the level of one third 
of the right thigh.  The entry wound measured 0.8-centimeter 
(cm) by 1-cm.  The surface of the wound was smooth with no 
scar contracture.  There was no pain to touch.  There was a 
slight depression at the medial end of the wound of around 
0.1-cm.  The examiner said that the wound appeared to be 
superficial with no adherence to the underlying tissue.  The 
color of the wound was said to be close to the color of the 
neighboring skin.  There was no exit wound.  

The examiner said that palpation of the muscle around the 
wound revealed no tenderness, and no foreign body was 
palpable.  The veteran experienced some pain with motion of 
the knee when the wound area was pressed.  The examiner said 
that the muscles involved were the vastus intermedius from 
Muscle Group XIV, and semitendinous, belonging to Muscle 
Group XV.  The examiner said that the circumference of each 
thigh was 118.5-cm.  The examiner also said that the retained 
metal was not big enough to impair function of the muscles.  
The muscle strength of both legs was given as 5/5.  There was 
no evidence of muscle herniation, tendon injury, adhesions, 
or loss of muscle function.  The veteran had active and 
passive range of motion for each knee of 0 to 130 degrees.  
In regard to the right knee there was no effusion, swelling, 
or erythematous change.  Repetitive use did not show fatigue 
or incoordination.  The slight limitation of flexion was 
mostly related to the veteran's age.  The diagnoses were 
status post right thigh penetrating wound with residual and 
DJD of the right knee.  The examiner added that, although the 
DJD was a companion of old age, it was at least as likely as 
not that the DJD was caused by the SFW of the right thigh.

The veteran's claim for an increased rating for residuals of 
SFW wound was denied in January 2004.  His claim for service 
connection for a sinus and nasal disorder, bronchitis, and 
hypertension was also denied.  The veteran was granted 
service connection for DJD of the right knee as secondary to 
his SFW of the right thigh.  He was assigned a 10 percent 
rating for his DJD.

Associated with the claims folder are VA treatment records 
for the period from June 1987 to June 2003.  The records show 
a limited number of entries relating to complaints involving 
the SFW of the right thigh.  The most recent was in May 2003.  
The veteran complained of pain in the right leg.  It was at 
this time that an x-ray of the right knee was done.  The 
results of that x-ray were incorporated into the January 2004 
VA examination report.  The records did not show any chronic 
sinus/nasal disorder or bronchitis.  The veteran was treated 
for sinusitis in March 1997.

Private treatment records were obtained and associated with 
the claims folder.  These included records from First Health 
Moore Regional Hospital, for the period from January 2000 to 
September 2005, Sandhills Urgent Care, for the period from 
January 1999 to October 2005, and H. H. Wolf, M.D., dated in 
September 2005.  The records did not contain any evidence 
concerning the veteran's SFW of the right thigh.  

The records from First Health show that the veteran was 
admitted for complaints of difficulty breathing in July 2004.  
The diagnosis was acute pneumonia.  The veteran was treated 
for rectal bleeding in September 2005.  The discharge summary 
noted a past history of chronic obstructive pulmonary disease 
(COPD).  A chest x-ray from September 2005 was interpreted to 
show no evidence of acute pulmonary disease.  

The records from Sandhills show that the veteran was seen for 
possible bronchitis in March 2003.  A July 2004 entry, as a 
follow-up to the period of hospitalization, said a chest x-
ray was completely clear and the impression was resolved 
bronchitis.  The records from Dr. Wolf relate to treatment 
provided to the veteran in the hospital for rectal bleeding 
in September 2005.

The veteran was afforded a VA orthopedic examination in July 
2005.  The veteran reported having an occasional pain or 
pulling sensation in the distal right thigh and knee in the 
area of his SFW.  The veteran did not report any flare-ups.  
He did not use any assistive device.  The veteran was noted 
to have a range of motion of the right knee from 0 to 140 
degrees.  The examiner reported that there was some pain on 
extremes of motion.  There was no fatigue, weakness, or lack 
of endurance, or limitation due to pain.  Repetitive motion 
did not cause any loss of range of motion.  The examiner said 
that it would be speculation to estimate any loss of range of 
motion with a flare-up.  The diagnosis was DJD of the right 
knee with minimal residuals.

The veteran was afforded a VA muscle examination, by the same 
examiner, in September 2005.  The examiner said that Muscle 
Groups XIV and XV were involved.  He said that there was no 
bone, nerve, or joint involvement.  The veteran reported some 
muscle pain with standing for long periods or long walks.  
The entry wound was noted to be in the posterior medial 
aspect of the right thigh.  There was no tissue loss.  The 
examiner said that there was a 1-inch scar that was well 
healed.  There were no adhesions.  The examiner said that the 
veteran's muscle strength was good.  There was no evidence of 
muscle herniation or muscle function loss.  The examiner 
originally provided a diagnosis of SFW of the right thigh 
with involvement of Muscle Groups XIV and XV.  He later 
amended the diagnosis to say that Muscle Groups XIII and XV 
were involved.  

The veteran and his son testified at a Travel Board hearing 
in November 2006.  The veteran provided the details 
surrounding the fire and explosion in service.  He said that 
he had occasional pain in his right leg.  He said that it was 
not as easy to get around on his right leg as it was on his 
left leg.  The veteran also related that he sometimes 
experienced cramps in his leg at night.  The veteran was 
asked if his scar was tender or painful.  He responded that 
if he hit the area hard with something he could feel it.  The 
veteran also described episodes of pain in his right knee.  
The veteran's son said that he had observed the veteran 
limping at times.  The veteran also said that he had problems 
rising from a squatting position because his right leg was 
weaker.  In regard to his sinuses and nose the veteran said 
he noticed that his nose dripped a lot.  It would run a lot 
first thing in the morning.  He had tried some over-the-
counter medications but did not take anything at the current 
time.  The veteran described his symptoms for bronchitis.  He 
described how his daughter-in-law took him to the hospital 
once when he had trouble breathing.  He said that when he 
would fly in commercial planes, he would get bronchitis.  The 
veteran said he had been treated for bronchitis on three or 
four occasions.  

Analysis

Service Connection 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's SMRs are negative for any sinus or nasal 
disorder and bronchitis.  The January 1946 medical report 
from Dr. Watkins did not show any immediate post-service 
diagnoses of the claimed disorders and none were noted on the 
VA examination of April 1947.

Neither the VA treatment records nor the private medical 
records show a chronic disorder involving either the sinus or 
nose.  The veteran was treated by VA for sinusitis in March 
1997.  The private medical records show treatment for 
bronchitis beginning in March 2003.  

The veteran testified regarding having several episodes of 
bronchitis, mostly related to flying on commercial planes.  
He did not report having bronchitis in service.  There is no 
evidence to link the several post-service episodes of 
bronchitis to the veteran's military service.

In the absence of competent medical evidence that provides a 
diagnosis of a chronic sinus or nasal disorder, or that links 
the veteran's bronchitis to his military service, service 
connection must be denied.  

Increased Rating for Right Thigh

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
When evaluating damage to muscle groups, disability pictures 
are based on the cardinal signs and symptoms of muscle 
disability, such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. § 
4.56(c) (2006).

A moderate disability of muscles is signified by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (2006).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of the 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance when compared with the sound side 
will demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2006).

The veteran's SFW of the right thigh has been rated as 10 
percent disabling for a moderate muscle injury.  The 
disability has been evaluated under several different 
diagnostic codes. 

Initially, it was evaluated under Diagnostic Code 5313.  
Diagnostic Code 5313 provides for the evaluation of 
impairment of muscles associated with Muscle Group XIII, a 
posterior thigh group that includes the hamstring complex of 
2 joint muscles - (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  The function of this Group is (1) 
extension of the hip and flexion of the knee; (2) outward and 
inward rotation of the flexed knee; and (3) acting with 
rectus femoris and yartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at the knee joint.  Id.  

Under Diagnostic Code 5313 a moderate disability warrants a 
10 percent rating.  A 30 percent rating is applicable for a 
moderately severe disability.  A 40 percent rating is for 
consideration where there is evidence of a severe muscle 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2006).

The veteran's SFW of the right thigh has also been evaluated 
under Diagnostic Code 5314 relating to injuries involving 
Muscle Group XIV.  38 C.F.R. § 4.73.  These muscles affect 
extension of the knee, simultaneous flexion of hip and 
flexion of knee, tension of fascia lata and iliotibial 
(Maissiat's) band acting with Muscle Group XVII (see 
Diagnostic Code 5317) in postural support of body; acting 
with hamstrings in synchronizing hip and knee.  The muscles 
in Group XIV include the yartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris.  A 10 percent rating is for application 
where there is a moderate muscle injury.  A 30 percent rating 
is warranted for a moderately severe muscle injury.  Finally, 
a 40 percent rating is assigned for severe muscle injury. 

Muscle Group XV's functions include adduction of hip, flexion 
of hip and flexion of knee.  It includes the mesial thigh 
group muscles: (1) adductor longus; (2) adductor brevis; (3) 
adductor magnus; and (4) gracilis.  Diagnostic Code 5315 
provides for a 10 percent evaluation for moderate disability 
and a 20 percent evaluation will be assigned for moderately 
severe disability.  38 C.F.R. § 4.73.

In order to warrant the next higher rating for the veteran's 
service-connected right thigh disability, the evidence would 
have to show that the muscle disability more nearly 
approximates a moderately severe injury; however, the 
objective findings do not evidence more than moderate muscle 
disability.  For example, the evidence does not indicate, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
do not demonstrate positive evidence of impairment.  The 
veteran was noted to have muscle strength of 5/5 in January 
2004 and no loss of muscle strength in 2005.  The veteran did 
not have prolonged infection, or sloughing of soft parts, and 
intermuscular scarring when he was wounded and treated in 
service.

The veteran suffered a penetrating wound of the right thigh 
when he was wounded in February 1945.  He underwent 
debridement at that time.  He returned to duty approximately 
one month later.  The veteran continued to serve on active 
duty until November 1945.  His discharge examination reported 
no residual complaints.  There are no post-service records of 
treatment for the veteran's SFW.  The VA treatment records 
document complaints of pain at times.  

The evidence of record does not support a finding that the 
veteran's residuals of SFW of the right thigh results in a 
moderately severe disability under Diagnostic Codes 5313, 
5314, or 5315.  The claim for a rating in excess of 10 
percent is denied.  

The RO did not include the criteria for evaluating Muscle 
Group XIII in either the statement of the case (SOC) or 
supplemental statement of the case (SSOC).  However, there is 
no prejudice to the veteran in the Board adjudicating his 
claim by using the criteria for Muscle Group XIII in the 
first instance.  The VA examination reports provided evidence 
pertinent to all of the muscle groups evaluated.  The 
evidence simply does not support a finding that the muscle 
injury is anything more than moderate.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board has also considered the veteran for separate 
disability ratings for his SFW scar.  See generally Jones v. 
Principi, 18 Vet. App. 248 (2004); see also Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  However, the scar has been 
described as negative for any indication of pain, tenderness, 
instability, or limitation of function on the VA examination 
reports.  The reports contained a detailed analysis of the 
scar, to include dimensions.  In the absence of such 
symptomatology, the assignment of a separate evaluation under 
the respective diagnostic codes is not in order.  See 
Diagnostic Codes 7801-7805, 38 C.F.R. § 4.118 (2006).

Higher Rating for Right Knee

The veteran's claim for a higher evaluation for his right 
knee disability is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 5010 relates to traumatic arthritis.  The 
pertinent regulations provide that Diagnostic Code 5010 is 
evaluated as degenerative arthritis under Diagnostic Code 
5003.  Diagnostic Code 5003 provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. § 4.71a 
(2006).

The limitation of motion rating criteria are set forth in 
Diagnostic Codes 5260 and 5261, respectively.  Under 
Diagnostic Code 5260, a 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
applicable when flexion is limited to 30 degrees.  A 30 
percent rating is for consideration when flexion of the leg 
is limited to 15 degrees.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5261, a 10 percent rating is assigned when 
extension is limited to 10 degrees.  A 20 percent rating 
applicable when extension is limited to 15 degrees.  Finally, 
a 30 percent is warranted when extension is limited to 20 
degrees.  Id.  (Full range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2006).

A review of the evidence of record does not show that the 
veteran satisfies the rating criteria for an increased rating 
for either limitation of flexion or extension. The two VA 
examination reports clearly document a range of motion that 
would not qualify for even a compensable rating under either 
diagnostic code.  The veteran's 10 percent rating was 
assigned on the basis of some limitation of flexion and pain 
at the time of the January 2004 VA examination.

The veteran does not experience instability of the knee, as 
contemplated under Diagnostic Code 5257, to warrant the 
assignment of a separate disability rating for instability.  
The Board further notes that inasmuch as the record reveals 
no evidence of ankylosis or impairment of the tibia or fibula 
that is related to his SFW, an increased evaluation under 
Diagnostic Codes 5256 and 5262, 38 C.F.R. § 4.71a, 
respectively, are not for application in this case.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004.  In that opinion, the General 
Counsel said that where a veteran has both a limitation of 
flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
Nevertheless, as noted above, the veteran's limitation of 
flexion is already rated as 10 percent disabling for his 
right knee and there is no documented limitation of 
extension.  There is no basis to assign a separate rating for 
a disability involving limitation of extension.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  There are no such factors in 
this case.  The VA examinations found no objective evidence 
of flare-ups or fatigability, incoordination, instability, 
lack of endurance, or loss of motion with repetitive use, due 
either to the residuals of the SFW or DJD of the right knee.  
The veteran's current ratings encompass his complaints of 
pain.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a sinus/nasal disorder and bronchitis, 
and ratings in excess of 10 percent for residuals of a SFW of 
the right thigh and DJD of the right knee.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2006).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran submitted his claim for disability compensation 
benefits in April 2003.  The RO wrote to the veteran in May 
2003.  He was informed of VA's duty to assist and what he 
needed to do in the development of his claim.  He was asked 
to submit evidence to the RO.  He was advised of the type of 
evidence to submit to support his claim.  

The RO adjudicated his claim in January 2004. The veteran 
submitted his NOD in April 2004.  The RO conducted additional 
development in the case.  

The RO wrote to the veteran in February 2005.  He was 
informed of the evidence/information needed to substantiate 
his claim, both for higher ratings and service connection.  
The letter provided specific examples of the types of 
evidence he could submit.  He was informed of the evidence of 
record.  He was advised of VA's duty to assist and what he 
needed to do in the development of his claim.  He was asked 
to submit evidence to the RO.

The veteran was issued a SSOC in January 2006.  The SSOC 
reviewed the evidence added to the record and informed the 
veteran that his claim remained denied.  

The Board finds that the May 2003 and February 2005 letters 
to the veteran fulfilled VA's duty to notify him regarding 
the evidence necessary to support his claim, what VA is 
responsible for, what the veteran is responsible for, and for 
notifying the veteran to submit any pertinent evidence in his 
possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA medical records were 
obtained and associated with the claims folder.  Private 
records identified by the veteran were also obtained.  The 
veteran was afforded two VA examinations.  He testified at a 
Travel Board hearing in December 2006.  

The Board has considered whether a VA examination was 
required in this case, in regard to the sinus/nasal and 
bronchitis issues, under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran alleges that he has sinus/nasal disorder and 
bronchitis that are related to service.  However, there is no 
evidence to show the claimed disorders in service.  There is 
no medical evidence of a chronic sinus/nasal disorder at this 
time.  Nor is there any medical evidence suggesting any nexus 
between the veteran's several diagnoses of bronchitis to his 
military service.  Thus, there is no requirement to obtain a 
VA medical examination in this case.  See McLendon, 20 Vet. 
App. at 85-86; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  
The Board finds that VA has complied, to the extent required, 
with the duty- to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for sinus and nasal 
disorder is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a SFW of the right thigh, with retained metallic body, 
involving Muscle Groups XIV and XV, is denied.

Entitlement to a rating in excess of 10 percent for DJD of 
the right knee is denied.


REMAND

The SMRs do not show any treatment for hypertension during 
service.  However, the veteran's discharge physical 
examination recorded a blood pressure reading of 150/90.  
This can be characterized as an elevated blood pressure 
reading.  The 1946 report from Dr. Watkins recorded a blood 
pressure reading of 134/86.  Although this was not quite as 
high a reading as that from service, it still represented an 
elevated blood pressure.  The veteran testified at his 
hearing that he was told his blood pressure was a little high 
in service.  

The veteran also testified that he thought he was first 
treated for hypertension around 1999.  However, VA treatment 
records show that the veteran gave a history of treatment for 
hypertension for at least the last five years in June 1987.  
Other VA records document the veteran's treatment, at another 
facility(ies) for myocardial infarction, congestive heart 
failure in 1989.  

The veteran was asked to provide evidence in support of his 
claim for service connection for hypertension.  He did not 
provide information regarding his treatment for hypertension, 
or the other cardiac-related conditions.  It is clear that 
the veteran was treated for a number of years prior to his 
current claim as reflected by the VA entries and notations of 
medications prescribed for the veteran.  On remand the 
veteran should be asked to identify the earliest date of 
treatment for hypertension and any source of treatment 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his hypertension at any 
time since 1945.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran.  

2.  The veteran should be scheduled for a 
VA cardiovascular examination to 
determine whether his current 
hypertension is etiologically related to 
elevated blood pressure readings shown in 
service and soon after.  The claims 
folder must be made available.  The 
examiner is requested to offer an opinion 
as to whether there is at least a 
50 percent probability or greater that 
the veteran's hypertension is related to 
the elevated blood pressure readings in 
service, 1945, and in 1946.  A complete 
rationale for any opinion expressed must 
be provided.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


